United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATIONS,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1683
Issued: January 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 15, 2016 appellant filed a timely appeal from a July 28, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish more than 50
percent binaural hearing loss.
On appeal appellant contends that he is entitled to an additional schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board may only review
evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1); M.B.,
Docket No. 09-176 (issued September 23, 2009); Sandra D. Pruitt, 57 ECAB 126 (2005).

FACTUAL HISTORY
On September 10, 1998 appellant, then a 55-year-old special agent, filed an occupational
disease claim (Form CA-2) alleging hearing loss caused by exposure to loud noise in his
employment. He became aware of his condition and of its relationship to his employment on
January 1, 1982.3
On April 2, 1999 OWCP accepted the claim for binaural hearing loss.
In a December 17, 1999 decision, OWCP granted appellant a schedule award for 28
percent binaural hearing impairment. The period of the award ran for 56 weeks from
December 3, 1998 to December 30, 1999. Thereafter, OWCP continued to authorize medical
treatment, including hearing aids, for the accepted condition.
In a July 14, 2015 progress note, Dr. James E. Kuderer, an otolaryngologist, noted
appellant’s exposure to noise during his military service and while working at the employing
establishment. He also noted appellant’s medical history and reported findings on physical
examination. Dr. Kuderer found that appellant appeared well, but he was obviously frustrated
with his hearing. Appellant’s head was normocephalic and atraumatic. An otoscopy revealed
patent external canals with intact and mobile tympanic membranes. There was no middle ear
effusion. Anterior rhinoscopy showed a midline septum without turbinate hypertrophy or
rhinorrhea. There was no trismus and appellant had average dentition. The tongue was fully
mobile. Uvula was midline. The posterior oropharynx was clear. Appellant’s neck was soft
without lymphadenopathy and the trachea was midline. Dr. Kuderer assessed mild-to-profound
sensorineural bilateral hearing loss, worse in the right ear than the left ear. He advised that the
likely etiology was due to significant noise exposure and acoustic trauma which was evidenced
by 48 years of audiometry and appellant’s workplace and military noise exposure. Dr. Kuderer
noted that appellant had been using hearing aids for a long time and was having more difficulty
with them. He recommended cochlear implantation.
An audiogram performed on August 21, 2015 by Kirsten J. Brock, an audiologist,
demonstrated testing at 500, 1,000, 2,000, and 3,000 hertz (Hz) and revealed decibel losses of 15,
30, 90, and 95, respectively in appellant’s right ear. On the left appellant’s decibel losses at the
above levels were 20, 45, 90, and 100, respectively.
On May 4, 2016 appellant filed a claim for an additional schedule award (Form CA-7).
The medical record, including the reports of Dr. Kuderer and Ms. Brock, and a statement
of accepted facts were referred to an OWCP district medical adviser (DMA). On May 25, 2016
the DMA applied the hearing loss formula from the American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009). He added the right
decibel losses to reach 230 and averaged this sum to reach 57.5. The DMA then subtracted the
fence of 25 as directed by the A.M.A., Guides to reach 32.5 and multiplied this amount by 1.5 to
reach a monaural loss on the right of 48.75 percent. He followed the same procedure with the
audiographic results of appellant’s left ear to calculate a total of 255 decibel losses. The DMA
averaged this sum to reach 63.75. He then subtracted the fence of 25 as directed by the A.M.A.,
3

On December 31, 1998 appellant retired from the employing establishment.

2

Guides to reach 38.75 decibels and multiplied this amount by 1.5 to reach a monaural loss of
58.125 percent on the left. The DMA then multiplied the 48.75 percent right ear hearing loss by
5, added the 58.125 percent left ear hearing loss, and divided the total by 6, for a total of 50.3
percent binaural hearing loss. From the 50.3 percent binaural impairment, he subtracted the
previously awarded 28 percent binaural impairment, to find that appellant had an additional 22.3
percent binaural impairment. The DMA determined that appellant had reached maximum
medical improvement (MMI) on August 21, 2015, the date of the most recent audiogram. He
indicated that hearing aids should be authorized.
By decision dated July 28, 2016, OWCP issued an additional schedule award for 22.3
percent binaural hearing loss, as appellant had previously been paid an award for 28 percent
binaural hearing loss. The increased award was for 44 weeks of compensation and ran from
August 21, 2015 to June 23, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such determination is a matter which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides (6th ed. 2009), has been adopted by OWCP for evaluating schedule loss and the
Board has concurred in such adoption.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 decibels is deducted because, as the
A.M.A., Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.6 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.7

4

Supra note 1.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
6

See A.M.A., Guides 250.

7

E.S., 59 ECAB 249 (2007); Reynaldo R. Lichetenberger, 52 ECAB 462 (2001).

3

ANALYSIS
OWCP accepted that appellant sustained binaural hearing loss due to noise exposure at
work. On December 17, 1999 he received a schedule award for 28 percent binaural loss of
hearing. Appellant requested an additional schedule award for binaural hearing loss. By
decision dated July 28, 2016, OWCP awarded appellant an additional 22 percent binaural
hearing loss, for a total impairment of 50 percent.
The Board finds that appellant has not established a schedule award greater than 50
percent binaural hearing impairment.
Appellant submitted an August 21, 2015 audiogram from Ms. Brock, an audiologist.
Testing at 500, 1,000, 2,000, and 3,000 Hz revealed decibel losses of the right ear as 15, 30, 90,
and 95, respectively. Testing on the left ear, revealed decibel losses at the above levels as 20, 45,
90, and 100, respectively.
FECA procedures relating to the evaluation of schedule awards provide that the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percent of
impairment.8 Accordingly, OWCP referred appellant’s case to a DMA.
On May 25, 2016 OWCP’s DMA utilized the decibel losses found by Ms. Brock with
regard to hearing loss as found on the August 21, 2015 audiogram. He determined that appellant
had reached MMI as of the date of this audiogram. The DMA found that he had an additional
22.3 percent binaural hearing impairment, totaling 50.3 percent binaural hearing loss. He
properly applied OWCP standardized procedures to Ms. Brock’s audiogram which recorded
frequency levels at the 500, 1,000, 2,000, and 3,000 Hz and revealed decibel losses of 15, 30, 90,
and 95, respectively in the right ear for a total decibel loss of 230. The DMA then followed
established procedures and divided this total by 4 which resulted in an average loss of 57.5
decibels and subtracted the fence of 25 decibels to equal 32.5 decibels. He then multiplied this
by the established factor of 1.5 to result in a 48.75 percent monaural hearing loss for the right
ear. The DMA then properly followed the same procedure on the left, noting that the test results
at the frequencies of 500, 1,000, 2,000, and 3,000 Hz revealed decibel losses of 20, 45, 90, and
100 decibels, respectively, for a total of 255 decibels. He divided this by 4, for an average
hearing loss of 63.75 decibels, subtracted the fence of 25 decibels to equal 38.75 decibels, and
multiplied this by the established factor of 1.5, for a 58.125 percent monaural hearing loss for the
left ear. The DMA then multiplied the 48.75 percent right ear hearing loss by 5, added the
58.125 percent left ear hearing loss, and divided the total by 6, for a total of 50.3 percent binaural
hearing loss which is rounded to 50 percent. He subtracted the previously awarded 28 percent
binaural impairment, to find that appellant had an additional 22 percent binaural impairment.
Thus, the Board finds that OWCP’s DMA applied the proper standards to the August 21,
2015 audiogram. The result is a 50.3 percent binaural hearing loss which is rounded to 50
percent. Appellant previously received a scheduled award totaling 28 percent binaural hearing

8

See supra note 5 at Chapter 2.808.6e (February 2013).

4

loss. OWCP, therefore, properly determined that he was entitled to a schedule award for an
additional 22 percent binaural loss.9
On appeal, appellant contends that he is entitled to an additional schedule award. As
discussed above, the weight of the medical evidence of record only establishes entitlement to a
total 50 percent binaural hearing impairment. Appellant has not submitted any medical evidence
establishing that he is entitled to a schedule award in addition to that previously received.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he has
more than 50 percent binaural hearing loss.

9

While OWCP’s decision advised that the new award was for 22.3 percent, the number of weeks covered by the
award, 44, indicates that the award was for 22 percent. This is calculated by multiplying 22 percent times the
maximum 200 weeks of compensation, under 5 U.S.C. § 8107(c)(13)(B), for 100 percent binaural hearing loss.
This, 22 percent times 200, yields 44 weeks of compensation. Rounding the percentage down from 22.3 to 22
percent is consistent with OWCP procedures which provide that fractions should be rounded down from .49 or up
from .50. See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)
(January 2010).

5

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

